 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA ex rel.                    Case No. 16cv2909-JAH (WVG)
     KEVIN G. DOUGHERTY,
11
                                        Plaintiff,       ORDER SETTING BRIEFING
12                                                       SCHEDULE
     v.
13
     GUILD MORTGAGE COMPANY,
14
                                      Defendant.
15
16
17         Upon consideration of the parties’ Joint Motion to Set a Briefing Schedule for
18   Plaintiff United States’ Motion to Strike Answer or Motion for Judgment on the Pleadings,
19   (doc. nos. 133, 138), IT IS HEREBY ORDERED:
20         1. The Parties’ Joint Motion to Set a Briefing Schedule is GRANTED;
21         2. Defendant Guild Mortgage Company shall file its opposition to the United States’
22            Motion to Strike by December 19, 2019; and
23         3. The United States shall file its reply in further support of its Motion to Strike no
24            later than January 10, 2020.
25         IT IS SO ORDERED.
26   DATED:      December 9, 2019
                                                     _________________________________
27
                                                     JOHN A. HOUSTON
28                                                   United States District Judge

                                                     1
                                                                                19cv2058-JAH (WVG)
